Case 0:19-cv-62778-RKA Document 8 Entered on FLSD Docket 12/18/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-62778-CIV-ALTMAN/Hunt

 OJ COMMERCE, LLC,

        Plaintiff,
 v.

 ACTIONTEC ELECTRONICS, INC., et al.,

       Defendants.
 _________________________________/

                                             ORDER

        THIS MATTER comes before the Court on the Plaintiff’s Notice of Voluntary Dismissal

 with Prejudice [ECF No. 7]. Having carefully reviewed the record, the Court hereby ORDERS

 AND ADJUDGES that this matter is DISMISSED with prejudice, pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(i). Except as otherwise agreed by the parties, each party shall bear its own fees and

 costs. The Clerk shall CLOSE this case forthwith, all deadlines and hearings are TERMINATED,

 and any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of December 2019.




                                                     _________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
